Citation Nr: 0927256	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a service-connection claim for residuals of a fracture of the 
middle finger of the left hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had verified active military service from July 
1954 to August 1957, and also had subsequent service in the 
Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which determined that new and material evidence had not been 
received to reopen a service-connection claim for residuals 
of a fracture of the middle finger of the left hand.  

The Veteran presented testimony before the undersigned in 
June 2009.  A transcript of this hearing has been associated 
with his VA claims folder.  The Veteran's case was advanced 
on the Board's docket at the hearing due to his advanced age.  
See Board Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2008).  

The Board, herein, reopens the service-connection claim for 
residuals of a fracture of the middle finger of the left 
hand.  The reopened issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1975 rating decision, the RO denied 
service connection for residuals of a fracture of the middle 
finger of the left hand; the Veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

2.  Evidence received since the September 1975 rating 
decision raises a reasonable possibility of substantiating 
the service-connection claim for residuals of a fracture of 
the middle finger of the left hand.  


CONCLUSIONS OF LAW

1.  The September 1975 rating decision denying the Veteran's 
service-connection claim for residuals of a fracture of the 
middle finger of the left hand is final.  38 U.S.C.A. § 4005 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the September 1975 rating 
decision that denied the service-connection claim for 
residuals of a fracture of the middle finger of the left hand 
is new and material, and the Veteran's service connection-
claim for pertinent disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for residuals 
of a fracture of the middle finger of the left hand, the 
Board concludes that the VCAA does not preclude the Board 
from adjudicating this portion of the Veteran's claim.  This 
is so because the Board is taking action favorable to the 
Veteran by reopening his service-connection claim for 
residuals of a fracture of the middle finger of the left 
hand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a Notice of 
Disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2008).
In a September 1975 rating decision, the RO denied service 
connection for residuals of a fracture of the middle finger 
of the left hand.  The Veteran did not file a timely appeal, 
and that decision became final.  38 U.S.C.A. § 4005 (West 
1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The Board points out that 38 C.F.R. § 3.156(a), which defines 
new and material evidence, was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (2001).  The amended version 
of 38 C.F.R. § 3.156 applies in the instant case as the 
Veteran's claim to reopen was received after August 2001.

When the Veteran's claim of entitlement to service connection 
for residuals of a fracture of the middle finger of the left 
hand was adjudicated in September 1975, the claims folder 
contained his discharge examination report dated in June 
1957, his DD Form 214, and the report of a VA examination 
conducted in July 1975.  The discharge examination report was 
negative for an injury to the middle finger of the left hand.  
Additional service treatment records were unavailable.  A VA 
examination report dated in July 1975 showed a diagnosis of 
residuals of a fracture of the left middle finger.  The same 
examination report noted that the Veteran injured his left 
middle finger in 1963.  Based on this evidence, the September 
1975 rating decision denied service connection on the basis 
that the left middle finger fracture was incurred many years 
after the Veteran's service discharge.

Evidence received subsequent to the September 1975 rating 
decision includes VA outpatient treatment records; records 
from Sibley Hospital dated in the early 1970s; a lay 
statement from the Veteran's sister, K.W.; a statement from 
the Veteran's brother, L.T.; multiple written statements from 
the Veteran, and the transcript of the Veteran's June 2009 
Board hearing.  

VA x-rays of the left middle finger taken in March 2004 show 
hypertrophic degenerative changes of the proximal 
interphalangeal (PIP) joint of the left middle finger.  

The Veteran indicated in his July 2005 Notice of Disagreement 
that he broke the middle finger of his left hand during 
active duty in 1954, and that his left middle finger has been 
a "constant problem" ever since.  He likewise noted on a VA 
Form 21-4142 submitted in March 2004 that he broke his left 
middle finger in three places while playing football at 
Redstone Arsenal in Huntsville, Alabama.  The Veteran 
outlined similar contentions in his January 2006 Substantive 
Appeal.

Received in June 2007 is correspondence from the Veteran's 
sister.  She indicated that the Veteran sustained an injury 
to his left hand and middle finger during the 1950s (1953 or 
1954) while serving in the Army at Redstone Arsenal in 
Alabama.

An Interoffice Memorandum dated in September 2008 reflects 
that after an extensive search, the Veteran's Social Security 
Administration (SSA) disability records are unavailable for 
review.  

Another request for any additional service treatment records 
was completed but, according to an Interoffice Memorandum 
issued in January 2009, the RO issued a formal finding on the 
unavailability of the Veteran's service treatment records 
after exhausting all efforts to obtain them.  

In a May 2009 letter, the Veteran's brother stated that the 
Veteran always told him that he hurt his left middle finger 
playing football while serving in the Army in 1954 at 
Redstone Arsenal.  The Veteran's brother also noted that the 
Veteran's complaints of left middle finger pain were of 
longstanding duration.

During his Board hearing in June 2009, the Veteran reiterated 
his contention that he injured his left middle finger in 
1954.  He also indicated that he received treatment for his 
left middle finger problems at the VA Medical Center (VAMC) 
in Washington, DC, within one year of his discharge from 
active duty.  He further indicated that he continues to 
receive treatment for this condition from the Washington, DC, 
VAMC, including as recently as March or April, 2009.  
See Board Hearing Tr. at 14.

The Board finds the Veteran's hearing testimony and recent 
statements regarding the onset of his claimed left middle 
finger condition to be both new and material in that they 
provide considerable detail about the nature of his claimed 
in-service injury and follow-up treatment.  The record had 
previously contained only limited evidence describing the 
nature of the Veteran's alleged in-service injury.  The 
Veteran's testimony regarding the claimed continuity of his 
left middle finger symptomatology is also material in that 
evidence of this type was largely absent at the time of the 
September 1975 rating decision.  For the purposes of 
reopening, the Board must presume the credibility of these 
statements.  See Justus, supra.  

The statements submitted by the Veteran's siblings are also 
material in that they support the Veteran's contention that 
his left middle finger pain began with his alleged in-service 
fracture and that such has continued ever since.  Like the 
statements made by the Veteran, the Board must presume the 
credibility of the statements submitted by the Veteran's 
siblings for the purposes of reopening the Veteran's 
previously-denied claim.  

Because the evidence submitted since the September 1975 
rating decision is both new and material, the previously-
denied service-connection claim for left middle finger 
fracture residuals is reopened and consideration may be given 
to the entire evidence of record without regard to any prior 
denials.  However, as discussed in greater detail below, 
further evidentiary development is necessary in connection 
with the now-reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a fracture 
of the middle finger of the left hand is reopened; to that 
extent, the appeal is granted.


REMAND

Although the additionally-submitted medical evidence is 
sufficient to reopen the Veteran's service-connection claim 
for left middle finger fracture residuals, additional 
development is required before the Board can adjudicate this 
claim on the merits.  

As noted above, the Veteran testified that he received 
treatment for his left middle finger disability within the 
first post-service year at the VAMC in Washington, DC.  He 
also noted receiving treatment at this facility for his left 
middle finger as recently as March or April, 2009.  Although 
treatment records have been obtained from the Washington, DC, 
VAMC covering the period between September 1976 and April 
2007, no records have been obtained from this facility 
covering the period before or after these dates.  Because 
such treatment records could shed considerable light on the 
nature and etiology of the Veteran's claimed left middle 
finger condition, an attempt should be made to obtain them on 
remand.

The Board also believes that, on remand, an additional VA 
examination should be conducted and an etiological opinion 
obtained.  As noted above, the Veteran maintains that he 
injured his left middle finger playing football during active 
service and that he has experienced related symptoms since 
his discharge from such service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims made clear that 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.

Since there is current evidence of degenerative changes of 
the left middle finger and the Veteran's service treatment 
records are unavailable, the Board finds an etiology opinion 
is necessary, keeping in mind its heightened duty to assist 
the Veteran in the development of his claim.  Although the 
Veteran underwent a VA examination in July 1975, the examiner 
did not discuss the etiology of the Veteran's left middle 
finger disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's treatment 
records from the Washington, DC, VAMC for 
the period from August 1957 to September 
1976, and from April 2007 to the present.  
If such records are unavailable, the 
Veteran's claims file should be clearly 
documented to that effect.

2.  After the above development is 
completed, schedule the Veteran for an 
examination to determine the nature and 
etiology of his claimed left middle 
finger disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
identify all left middle finger 
disabilities present.  For each left 
middle finger disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such was 
either caused or aggravated by the 
Veteran's military service, including his 
claimed in-service football injury.  
A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

Thereafter, the claims folder should be returned to the 
Board, if in order.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


